Citation Nr: 1629671	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-22 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for patellofemoral chondromalacia of the bilateral knee.

2. Entitlement to service connection for pseudofolliculitis barbae.

3. Entitlement to service connection for an ear condition, to include eustachian tube disorder.

4. Entitlement to service connection for an eye disorder, to include hyperopia.

5. Entitlement to service connection for migraines.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 2002 until September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The claim was subsequently transferred to the Baltimore, Maryland RO.

The issues of entitlement to service connection for pseudofolliculitis barbae, entitlement to service connection for an ear condition, to include eustachian tube disorder, entitlement to service connection for an eye disorder, to include hyperopia, entitlement to service connection for migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's patellofemoral chondromalacia of the bilateral knee, is related to active service


CONCLUSION OF LAW

The criteria for service connection for patellofemoral chondromalacia of the bilateral knee have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In regard to the issue of entitlement to service connection for patellofemoral chondromalacia of the bilateral knee, the Board is granting in full the benefits sought on appeal here. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with patellofemoral chondromalacia of the bilateral knee. (See February 2012 private medical record.). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty he experienced knee pain after being assigned to clean and prepare tents. (See June 2008 Veteran's Application for Compensation and/or Pension). The Veteran's service treatment records (STRs) reflect that during active service, the Veteran complained of, and was treated for, right knee pain. (See September 2005 Chronological Record of Medical Care). Additionally, the claims folder reveals that during active service, the Veteran was diagnosed with patellofemoral syndrome with mild popping and crepitus bilaterally. (See March 2006 Chronological Record of Medical Care). The Board finds that based on the above evidence, the Veteran's statements that he experienced bilaterally knee injury in service is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. Post-service medical records from NNMC Bethesda, MD reflect the Veteran with patellofemoral syndrome. (See October 2006 and April 2007 Chronological Record of Medical Care). Additionally, a February 2012 private medical records reflect the Veteran with patellofemoral chondromalacia of the bilateral knee. While the claims record is absent of a medical opinion providing a causal relationship between the Veteran's bilateral knee disability and his military service; the Board finds that such relationship exist as evident by the Veteran's in-service diagnosis of patellofemoral syndrome, subsequent post-service treatment for the same condition, and the Veteran's consistent lay statement in regard to the injury and continued symptoms subsequent active service.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for patellofemoral chondromalacia of the bilateral knee and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for patellofemoral chondromalacia of the bilateral knee is granted.


ORDER

Entitlement to service connection for patellofemoral chondromalacia of the bilateral knee is granted.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred he has eustachian tube disorder, pseudofolliculitis barbae, an eye disorder, and migraines related to his active military service. The claims file does not contain a medical opinion in regard to whether the Veteran's claimed conditions, manifested in service or whether it is casually related to service.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to the above claimed conditions. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has complained and has been treated for eustachian tube disorder, pseudofolliculitis barbae, an eye disorder, and migraines. Furthermore, the Veteran contends that the symptoms experienced may be associated with an event, injury, or disease during his active military service. The claims folder reflects that during the Veteran's active service he either complained of, or was treated for, popping of the ears, sounds in his ears, migraines, blurry vision, and pseudofolliculitis barbae. (See February 2006 eye examination, April 2006, April 2005, and January 2005 Chronological Record of Medical Care). 

In this case, without adequate medical examinations and medical opinions in regard to the Veteran's claimed conditions, the Board finds the current evidence to be insufficient to decide the remaining claims on appeal. Therefore, VA medical examinations and medical opinions are required by VA's duty to assist the Veteran in developing evidence to substantiate his claims to service connection for the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his ear disorder, pseudofolliculitis barbae, eye disorder, and migraines; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for an ear disorder, to include eustachian tube disorder s. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has an ear condition, to included eustachian tube disorder, related to, or aggravated by, his military service. Any opinion should include a complete rationale. The examiner should consider the entire claims, to include the Veteran's in-service treatment for an ear condition.

Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for pseudofolliculitis barbae. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has pseudofolliculitis barbae related to, or aggravated by, his military service. Any opinion should include a complete rationale. The examiner should consider the entire claims, to include the Veteran's in-service treatment for pseudofolliculitis barbae.

Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for eye disorder. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has an eye disorder, related to, or aggravated by, his military service. Any opinion should include a complete rationale. The examiner should consider the entire claims, to include the Veteran's in-service February 2006 eye examination.

Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for migraines. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has migraines related to, or aggravated by, his military service. Any opinion should include a complete rationale. The examiner should consider the entire claims, to include the Veteran's in-service treatment for migraines.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


